            Case 6:21-cv-06393-EAW Document 9 Filed 07/27/21 Page 1 of 1




                                Avant Building - Suite 900 | 200 Delaware Avenue | Buffalo, NY 14202-2107 | bsk.com

                                                                                PETER H. WILTENBURG, ESQ.
                                                                                          pwiltenburg@bsk.com
                                                                                                P: 716-416-7056
                                                                                                F: 716-416-7356
July 27, 2021

VIA ELECTRONIC FILING

Hon. Elizabeth A. Wolford
Chief United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

Re:     Garcia v. Lewis Tree Service, Inc., et al.
        Civ No. 21-cv-06393

Dear Chief Judge Wolford:

We represent defendants Lewis Tree Service, Inc. and Robert Gaston in the above-referenced
matter. The current deadline for both defendants to answer or otherwise respond to the
complaint is August 2, 2021. See Dkt. 6. We write to respectfully request a one-week extension
of time, to August 9, 2021, for defendants to answer or otherwise respond to the complaint.
Plaintiff’s counsel has confirmed that he is amenable to this request.

Thank you for your consideration.

Very truly yours,


BOND, SCHOENECK & KING, PLLC

        /s/ Peter Wiltenburg

Peter H. Wiltenburg
Associate




cc:     Jonathan Shalom, Esq. (via ECF)
        Jessica C. Moller, Esq.


12828886.1 7/27/2021
